Exhibit 10.22

EXTENSION AND AMENDMENT AGREEMENT

AGREEMENT dated as of February 15, 2007 (the “Agreement”) between Callisto
Pharmaceuticals, Inc., a  Delaware corporation (the “Company”) and Gary S. Jacob
(the “Executive”).

The Company’s Board of Directors has determined, in light of the importance of
the Executive’s services to the stability and interests of the Company and its
stockholders, to extend the term and amend certain provisions of the Employment
Agreement between the Company and the Executive dated as of June 13, 2003, as
amended October 19, 2005 (the “Employment Agreement”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, it is agreed between the Company and the Executive
as follows:

1.             EXTENSION AND AMENDMENT OF EMPLOYMENT AGREEMENT.

(a)           Extension.  The “Employment Term” defined in Section 1.2 of the
Employment Agreement as amended by the Extension and Severance Compensation
Agreement dated as of June 9, 2005  between the Company and the Executive (the
“Extension Agreement”) is hereby extended to December 31, 2009, unless earlier
terminated in accordance with Section 4 of the Employment Agreement and the
Extension Agreement.

(b)           Compensation.  The Company agrees to maintain Executive’s “Base
Salary” (as defined in the Employment Agreement) at $300,000 per year, payable
monthly in approximate equal installments in advance.  In addition, the
Executive shall be granted an aggregate of 225,000 ten-year incentive stock
options pursuant to the Company’s Stock Option Plan (the “Plan”) at an exercise
price  per share equal to the fair market value of the Company’s Common Stock on
the date of execution of this Agreement, as such value is defined in the Plan. 
Subject to the provisions of the Plan, the Extension Agreement and Section 4 of
the Employment Agreement, one third of such options shall vest on December 31,
2007, 2008 and 2009.  Once vested, the options may be exercised until their
expiration, notwithstanding any provision of the Plan which requires exercise
following termination of services in a shorter period.  The Company will include
the shares of equity securities of the Company which may be issued upon the
exercise of the options in any registration statement under the Securities Act
of 1933 which includes securities issuable to any other executive officer of the
Company.  The Executive shall be eligible to earn a cash bonus of up to $60,000
for each twelve-month period during the Term based on meeting performance
objectives and bonus criteria to be mutually identified by Executive and the
Company’s Board of Directors and any additonal bonuses and option grants as may
be determined by the Compensation Committee of the Company’s Board in its sole
discretion.

(c)           Effect on Employment Agreement.  Except as modified by this
Agreement, all of the terms of the Employment Agreement shall continue in full
force and effect. In the event of a discrepancy between the Employment Agreement
and this Agreement, the terms of this Agreement shall be controlling.


--------------------------------------------------------------------------------


 

2.             NOTICE.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, as follows:

if to the Company:

Callisto Pharmaceuticals, Inc.

420 Lexington Avenue, Suite 1609

New York, New York 10070

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

3.             MISCELLANEOUS.

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in a writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior to subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
shall be governed by and construed in accordance with the laws of Delaware.

4.               VALIDITY.

The invalidity or enforceability of any provi­sions of this Agreement shall not
affect the validity or  enforce­ability of any other provision of this
Agreement, which shall remain in full force and effect.

5.             COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
same instrument.


--------------------------------------------------------------------------------


 

6.             LEGAL FEES AND EXPENSES.

The Company or one of its subsidiaries shall pay all legal fees and expenses
which the Executive may incur as a result of the Company’s contesting the
validity, enforceability or the Executive’s interpretation of, or determinations
under, this Agreement.

CALLISTO PHARMACEUTICALS, INC.,

 

 

 

 

 

 

 

By:

/s/ Gabriele M. Cerrone

 

 

 

Name: Gabriele M. Cerrone

 

 

Title:   Chairman

 

 

 

 

 

 

 

/s/ Gary S. Jacob

 

 

Gary S. Jacob

 

 

 

 

 


--------------------------------------------------------------------------------